 

 

Case 4:20-cv-02741 Document3 Filed on 07/31/20 in TXSD Page 1 of 1

Unis
Sou &d Stay,
ern Distrigg courts
To the Honorable Judge of said Court, JUL 3
1 nap
Greetings, Davig y Bradley clon
+ WGP Of Co,

| am asking this Court to allow special dispensation in this age of Covid-19.

Plaintiff is humbly requesting that, in order to abide by certain mandates, this Court issue an
order allowing the following to occur:

1) Rather than plaintiff mailing all required documents via USPS per your rules, or following
standard service of process procedures, please allow plaintiff the opportunity to serve all parties
all of the required documents via Texas E-File. And

2) Allow all defendants the ability to respond to the waiver of summons via the federal electronic
filing system, all defendants are or have attorneys and have access to the system, and emailing
to me the same. Or in the alternative mail the waiver directly to the Clerk.

In the alternative | would ask for regular service through your normal summons procedures. The
required documents for said service are included in the initial filing of this case.

| would also request of the Court the same courtesy and allow this plaintiff to file any required
documents via the same electronic filing system.

Thank you for this Order.

 

Michael-Francis Palma
